LyoN, J.
Tbe contract for tbe delivery of tbe bogs, by its terms, matured on tbe first day of January, and tbat was a Legal holiday. Laws of 1862, ch. 248 (Tay. Stats., 836, § 14; 1342, § 21). Commercial paper, maturing on Sunday or on a legal holiday, becomes due and payable on tbe next preceding secular day. Laws of 1861, ch. 243 (Tay. Stats., 836, § 12). There are many cases in tbe books which bold tbat when tbe day of performance of a contract, other than an instrument upon which days of grace are allowed, falls on Sunday, and probably also when it falls on a holiday, performance on tbe next secular day is sufficient; but tbe cases do not seem to be entirely uniform on tbe subject. "We do not care to comment on those cases, or even to cite them,-for we are satisfied tbat tbe rule fixing tbe time for tbe performance of all contracts which by their terms mature on Sunday or on a holiday, *536should be uniform, and that no distinction in this respect should be made between commercial paper and other contracts. Hence, by analogy to the statute last above cited, we bold that the contract of December 6th matured December 31st, and the plaintiffs were entitled to delivery of the bogs on that day.
The market price of bogs of the kind and quality called for by the contract, on the 31st of December, 1873, in Prairie du Cbien, was greater than the contract price. The difference being the measure of the plaintiffs’ damages, it was essential to ascertain the market price on that day at Prairie du Cbien, in order to assess such damages correctly. Testimony bearing upon the subject of such market price was introduced on the trial by both parties, and it tended to show the market price of such bogs on December 31st and January 2d, at Chicago, Milwaukee, Prairie du Ohien and Bridgeport (the latter being a station on the railway six miles east of Prairie dn Cbien), and also the price for which one lot of bogs was sold in Prairie dn Cbien on January 1st.
The defendant produced one J. M. Gilchrist as a witness, for the purpose of proving the market price of like bogs in McGregor, Iowa, when the contract in suit matured. The witness having testified that in the winter of 1873-4 be was engaged at McGregor in purchasing and shipping bogs, the plaintiffs objected to any testimony showing the McGregor market on December 31st or January 2d. The defendant proposed to prove by the witness (among other things) that the Prairie du Cbien and McGregor markets were the same as to prices, both being controlled by the Chicago and Milwaukee markets. The court sustained the objection, and rejected the offered testimony.
I suppose we are permitted to know (although we may find no proof of those facts in the record) that Prairie du Cbien and McGregor are only separated by the Mississippi river, and that during -the winter, when the river is frozen, each town *537may easily and speedily be reached^ from the other. When the defendant failed to deliver the hogs, if the plaintiffs could have supplied themselves in the McGregor market with the same number and quality of hogs, at a given price, that fact would tend to show that like hogs could not be worth a much greater price in the Prairie du Chien market. As a matter of course, the market price of any staple in the interior towns, where such staple' is gathered directly from the producers and shipped to some great market,. is governed by the prices therefor which prevail at such market;, and the conditions being the same at any two shipping points, the market price for the staple must necessarily be substantially the same at both points. Hence it is apparent that the market price of hogs in those great marts for that staple, Chicago and Milwaukee, must necessarily control to a great extent the market price therefor in Prairie du Chien and McGregor, and that there cannot be any considerable difference in such price at the two latter points. In the record before ns the proof of the market price of hogs in Prairie du Chien on the 31st of December, 1873, is not very certain or satisfactory; and we think the circuit court should have received the offered proof of McGregor market prices on that day, as tending to show such mai-ket price at Prairie du Chien.
Because that testimony was rejected, there must be a new trial.
By the Cov/rt. — Judgment reversed, and. venire cLe novo awarded.